                                                                     Case 2:19-cv-00519-GMN-VCF Document 27 Filed 09/23/20 Page 1 of 5




                                                                1 Marquis Aurbach Coffing
                                                                  Scott A. Marquis, Esq.
                                                                2 Nevada Bar No. 6407
                                                                  Michael D. Maupin, Esq.
                                                                3 Nevada Bar No. 13721
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  smarquis@maclaw.com
                                                                6 mmaupin@maclaw.com

                                                                7 Carmel, Milazzo & Feil, LLP
                                                                  Ross David Carmel, Esq.
                                                                8 New York Bar No. 4686580
                                                                  Pro Hac Vice Forthcoming
                                                                9 55 West 39th Street, 18th Floor
                                                                  New York, NY 10018
                                                               10 rcarmel@cmdllf.com
                                                                  Attorneys for Plaintiff Phillip Forman
                                                               11
MARQUIS AURBACH COFFING




                                                                                            UNITED STATES DISTRICT COURT
                                                               12                                   DISTRICT OF NEVADA
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 PHILLIP FORMAN, an individual,                                    Case Number:
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                               2:19-cv-519-GMN-VCF
                                                               14                                 Plaintiff,
                                                               15          vs.                                          AMENDED STIPULATION AND
                                                                                                                       ORDER FOR EXTENSION OF TIME
                                                               16 UNITED HEALTH PRODUCTS, INC., a                            (FIRST REQUEST)
                                                                  Nevada domestic corporation; and
                                                               17 DOUGLAS K. BEPLATE, an individual,

                                                               18                                 Defendant.
                                                               19

                                                               20          Plaintiff, Phillip Forman (“Dr. Forman” or “Plaintiff”), by and through his attorneys,
                                                               21 the law firms of Marquis Aurbach Coffing and Carmel, Milazzo & Feil, LLP and Defendants

                                                               22 United Health Products, Inc. (“UHP”) and Douglas K. Beplate (“Beplate”) (collectively

                                                               23 referred to herein as the “Defendants), by and through their counsel of record, Frank H. Cofer

                                                               24 III, Esq., of the law firm of Cofer & Geller, LLC, hereby stipulate as follows:

                                                               25 SUMMARY OF RELIEF REQUESTED

                                                               26          This stipulation is a request to extend the current discovery deadlines as set forth in
                                                               27 the parties previous Stipulated Discovery Plan and Scheduling Order by a period of sixty (60)

                                                               28 days. This is the parties’ request for their first extension of the discovery deadlines, although
                                                                                                               Page 1 of 5
                                                                                                                                               MAC:15566-001 4153227_1
                                                                        Case 2:19-cv-00519-GMN-VCF Document 27 Filed 09/23/20 Page 2 of 5




                                                                1 it is their second request for same initial extension.1 The first request was Denied for want of

                                                                2 a recitation of facts as set forth under LR 26-3 and a recitation of good cause, both of which

                                                                3 are set forth below.

                                                                4              Pursuant to LR 26-3
                                                                5                       A motion or stipulation to extend any date set by the discovery
                                                                                        plan, scheduling order, or other order must, in addition to
                                                                6                       satisfying the requirements of LR IA 6-1, be supported by a
                                                                                        showing of good cause for the extension. A motion or
                                                                7
                                                                                        stipulation to extend a deadline set forth in a discovery plan
                                                                8                       must be received by the court no later than 21 days before the
                                                                                        expiration of the subject deadline. A request made within 21
                                                                9                       days of the subject deadline must be supported by a showing of
                                                                                        good cause. A request made after the expiration of the subject
                                                               10                       deadline will not be granted unless the movant also
                                                               11                       demonstrates that the failure to act was the result of excusable
MARQUIS AURBACH COFFING




                                                                                        neglect. A motion or stipulation to extend a discovery deadline
                                                               12                       or to reopen discovery must include:
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                       (a) A statement specifying the discovery completed;
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                       (b) A specific description of the discovery that remains to be
                                                               15                           completed;

                                                               16
                                                                                        (c) The reasons why the deadline was not satisfied or the
                                                               17                           remaining discovery was not completed within the time
                                                                                            limits set by the discovery plan; and
                                                               18
                                                                                        (d) A proposed schedule for completing all remaining
                                                               19
                                                                                            discovery.
                                                               20                       LR 26-3

                                                               21

                                                               22
                                                                    1
                                                                        LR IA 6-1(a) requires a recitation of the number of requests sought, providing that:
                                                               23
                                                                    A motion or stipulation to extend time must state the reasons for the extension requested and must inform the
                                                               24 court of all previous extensions of the subject deadline the court granted. (Examples: “This is the first stipulation
                                                                    for extension of time to file motions.” “This is the third motion to extend time to take discovery.”) A request
                                                               25 made after the expiration of the specified period will not be granted unless the movant or attorney demonstrates
                                                                    that the failure to file the motion before the deadline expired was the result of excusable neglect. Immediately
                                                               26 below the title of the motion or stipulation there also must be a statement indicating whether it is the first, second,
                                                                    third, etc., requested extension…
                                                               27
                                                                    LR IA 6-1(a)
                                                               28
                                                                                                                        Page 2 of 5
                                                                                                                                                                MAC:15566-001 4153227_1
                                                                     Case 2:19-cv-00519-GMN-VCF Document 27 Filed 09/23/20 Page 3 of 5




                                                                1          The parties therefore submit this stipulation to in order to set forth the information
                                                                2 required under LR 26-3(a)-(d). In addition, while the parties initially began discussions

                                                                3 concerning an extension on September 9, 2020, a date more than 21 days prior to the close of

                                                                4 discovery, the parties were unable to file a stipulation until September 21, 2020, which was

                                                                5 less than 21 days prior to the close of discovery. As such, good cause is required for such an

                                                                6 extension. Accordingly, the parties respectfully submit this amended stipulation in order to

                                                                7 establish that good cause exists to extend the discovery deadlines in that the original discovery

                                                                8 deadlines were set without reference to the impact that the global coronavirus pandemic would

                                                                9 have, not only on this case, but on their counsel’s ability to conduct matters in their usual

                                                               10 efficient course in the broader sense.

                                                               11          A.      DISCOVERY COMPLETED
MARQUIS AURBACH COFFING




                                                               12          To date, the parties have already engaged in various aspects of discovery despite the
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 substantial hardships described in greater detail below. The parties have already exchanged
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 their initial disclosures. The parties have all served their document demands and their

                                                               15 demands for interrogatories.      Plaintiff has served his written responses to Defendants’
                                                               16 document demands and his written responses to Defendants’ demands for interrogatories.

                                                               17 Plaintiff has also made his production of documents responsive thereto.

                                                               18          B.      SPECIFIC DESCRIPTION OF DISCOVERY TO BE COMPLETED
                                                               19          The outstanding discovery to be complete is Defendants’ written responses to
                                                               20 Plaintiff’s discovery demands and their production of documents responsive thereto. Pending

                                                               21 Defendants’ production, Plaintiff may wish to meet and confer regarding any documents he

                                                               22 believes might be outstanding. Plaintiff has an outstanding notice to take the deposition of

                                                               23 Defendants. Defendants may wish to notice Plaintiff to take his deposition.

                                                               24          C.      REASON FOR THE REQUEST
                                                               25          The Defendants timely filed their answer on April 7, 2020, which date is the starting
                                                               26 point for the deadlines set forth in Scheduling Orders. (DKT#20). As of that date, the the

                                                               27 nation had been placed under lockdown due to the coronavirus pandemic, which lockdowns

                                                               28 had at that point been in place for less than three weeks. There was pure uncertainty as to how
                                                                                                             Page 3 of 5
                                                                                                                                               MAC:15566-001 4153227_1
                                                                     Case 2:19-cv-00519-GMN-VCF Document 27 Filed 09/23/20 Page 4 of 5




                                                                1 long the lockdowns would last, at the time none of the undersigned were to believe it would

                                                                2 last months, and to a degree until the present date, in fact it was the prevailing belief that the

                                                                3 lockdown would be only brief, so as to “flatten the curve.”

                                                                4          Therefore, the parties agreed to a discovery schedule commensurate with discovery
                                                                5 schedules set forth for litigation conducted in the usual course, and without reference to what

                                                                6 would turn into months long lockdowns. Subsequently, the lockdowns persisted through the

                                                                7 majority of the discovery period. The undersigned attorneys were not permitted to go to their

                                                                8 offices and had limited, if at times any, access to work files. The parties conducted the

                                                                9 discovery they could with diligence. For Plaintiff’s counsel, its office was short staffed,

                                                               10 virtually all of its deadlines and other scheduled matters had to be postponed, extended, or

                                                               11 adjourned due to the tremendous difficulties and inefficiencies of the lockdown and office
MARQUIS AURBACH COFFING




                                                               12 closure, and it experienced a general slow-down in virtually all regards. Despite their
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 diligence in this and all other matters, they could not reasonably have completed discovery by
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 the deadlines set forth in the Scheduling Order. For Defendant, despite their exercise of

                                                               15 diligence, they could not reasonably have completed discovery by the deadlines set forth in

                                                               16 the Scheduling Order. In fact, these difficulties caused many jurisdictions to stay and/or toll

                                                               17 certain discovery deadlines, including the State Courts of Nevada.

                                                               18          Indeed, had the parties been able to anticipate that the pandemic would keep them out
                                                               19 of their offices and cause so much delay, both broadly speaking and, resultingly and

                                                               20 simultaneously, and in terms of this particular matter, counsel would have set longer discovery

                                                               21 dates to account for same. However, the extended nature of the lockdown and resulting

                                                               22 difficulties were totally unforeseeable and unforeseen by the parties. Therefore, good cause

                                                               23 exists to extend the discovery deadlines.

                                                               24          Finally, the nature of the outstanding discovery and posture of the parties tends in favor
                                                               25 of an extension.      The remaining discovery consists of a production of documents by
                                                               26 Defendants and their depositions. These are matters which are absolutely crucial to a

                                                               27 determination of the case on its merits. Moreover, neither party would be prejudiced by the

                                                               28
                                                                                                              Page 4 of 5
                                                                                                                                                MAC:15566-001 4153227_1
                                                                     Case 2:19-cv-00519-GMN-VCF Document 27 Filed 09/23/20 Page 5 of 5




                                                                1 extension as they each consent to this stipulation and no party has changed any position or

                                                                2 posture in reliance on the current deadlines.

                                                                3          In sum, the difficulties imposed upon the parties due to the coronavirus pandemic,
                                                                4 which has been impacting the United States for the entirety of the discovery period constitute

                                                                5 good cause for the extension sought.

                                                                6
                                                                           D.     CURRENT DEADLINES AND PROPOSED SCHEDULE FOR
                                                                7                 COMPLETION OF OUTSTANDING DISCOVERY
                                                                8          The current pertinent deadlines to be extended as set forth are as follows:
                                                                9          Close of discovery:            October 2, 2020 – Extended to December 1, 2020
                                                               10          Initial Expert disclosures:    August 3, 2020 – Extended to October 2, 2020
                                                               11          Rebuttal Expert disclosures: September 2, 2020 – Extended to November 2, 2020
MARQUIS AURBACH COFFING




                                                               12          Final Date to file dispositive: October 30, 2020 – Extended to December 29, 2020
                          (702) 382-0711 FAX: (702) 382-5816




                                                                           motions
                                                               13                                                                                         1
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                           Joint Pretrial Order :          November 27, 2020 – Extended to January 26, 2020        If dispositive
                                                               14                                                                                                  motions are filed,
                                                                                                                                                                   the deadline
                                                                    Dated this 23rd day of September, 2020          Dated this 23rd day of September, 2020         for filing the joint
                                                               15                                                                                                  pretrial order will
                                                                    MARQUIS AURBACH COFFING                         COFER & GELLER, LLC                            be suspended until
                                                               16                                                                                                  30 days after
                                                                                                                                                                   decision on the
                                                                  By: /s/ Michael D. Maupin                         By: /s/ Frank H. Cofer                         dispositive
                                                               17    Scott A. Marquis, Esq.                            Frank H. Cofer III, Esq.                    motions or further
                                                                     Nevada Bar No. 6407                               Nevada Bar No. 11362                        court order.
                                                               18    Michael D. Maupin, Esq.                           601 South Tenth Street
                                                                     Nevada Bar No. 13721                              Las Vegas, Nevada 89101
                                                               19    10001 Park Run Drive
                                                                     Las Vegas, Nevada 89145
                                                               20
                                                                       CARMEL, MILAZZO & FEIL, LLP                     Howard R. Birnbach, Esq.
                                                               21      Ross David Carmel, Esq.                         (pro hac vice admitted)
                                                                       (pro hac vice admitted)                         111 Great Neck, New York 11021
                                                               22      55 West 39th St. 18th Floor
                                                                       New York, New York 10018                        Attorneys for Defendants United Health
                                                               23      Attorneys      for     Plaintiff   Phillip      Products, Inc. and Douglas K. Beplate
                                                                       FormanPlaintiff Phillip Forman
                                                               24
                                                                                                              ORDER
                                                               25
                                                                                                                  IT IS SO ORDERED:
                                                               26

                                                               27                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                            9-23-2020
                                                               28                                               DATED:
                                                                                                             Page 5 of 5
                                                                                                                                              MAC:15566-001 4153227_1
